UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4764


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANDALL H. ROBERTSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:10-cr-00263-DCN-1)


Submitted:   January 26, 2012             Decided:   February 10, 2012


Before WYNN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron   J.   Blazer,   Assistant   Federal   Public  Defender,
Charleston, South Carolina, for Appellant.      William Nettles,
United States Attorney, M. Rhett DeHart, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randall H. Robertson pled guilty to possessing child

pornography, in violation of 18 U.S.C.A. § 2252A(a)(5)(B) (West

Supp. 2011).        Although Robertson’s Guidelines sentencing range

was   87-108       months,       Robertson     sought      a     variance       to    a

noncustodial, supervisory sentence.              The district court rejected

Robertson’s request for a noncustodial sentence, but agreed that

a variant sentence was appropriate.                 It accordingly imposed an

active prison term of forty-two months’ imprisonment.                     Robertson

challenges the reasonableness of this sentence on appeal.                             We

affirm.

            We     review    a   sentence     for    reasonableness       under      an

abuse-of-discretion standard.             Gall v. United States, 552 U.S.
38, 51 (2007).        This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                             Id.

First, we assess whether the district court properly calculated

the Guidelines range, considered the 18 U.S.C. § 3553(a) (2006)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                    Id. at 49-50; see

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n

individualized       explanation     must     accompany        every    sentence.”);

United    States    v.   Carter,    564 F.3d 325,   330   (4th    Cir.   2009)

(same).    An extensive explanation is not required as long as the

appellate court is satisfied “‘that [the district court] has

                                          2
considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.’”                  United

States v. Engle, 592 F.3d 495, 500 (4th Cir. 2010) (quoting Rita

v. United States, 551 U.S. 338, 356 (2007)).

            Robertson asserts that the district court failed to

give   a   particularized      explanation     for   the    sentence   in   open

court.     Even assuming, however, that the court’s explanation

during the sentencing hearing did not satisfy Carter and Lynn,

we agree with the Government’s assertion that any procedural

error is harmless.

            The district court issued a sentencing order placing

on the record a thorough explanation of the reasons for its

chosen sentence.       The sentencing order, as well as the court’s

interactions    with     the        parties   and    Robertson     during    the

sentencing   hearing,       reflects    the   district   court’s   familiarity

with Robertson’s particular circumstances.                 We are unpersuaded

by Robertson’s arguments to the contrary.                Thus, any procedural

error occasioned by the court’s articulation of the basis for

the chosen sentence in a written order rather than in open court

did not prejudice any of Robertson’s substantial rights.

            Turning    to     the    substantive     reasonableness    of    the

sentence, we may presume that a sentence within the Guidelines

range is reasonable; however, we may not presume that a sentence

outside the Guidelines range is unreasonable.               Gall, 552 U.S. at

                                         3
51; see United States v. Tucker, 473 F.3d 556, 560-62 (4th Cir.

2007)     (reviewing          district        court’s          variance          sentence       for

reasonableness).             Rather, in reviewing a sentence outside the

Guidelines          range,     this    court          must      “consider         whether       the

sentencing          court    acted    reasonably            both    with    respect       to    its

decision       to    impose    such    a    sentence         and    with        respect   to    the

extent of the divergence from the sentencing range.”                                       United

States    v.    Hernandez-Villanueva,                 473 F.3d 118,       123    (4th     Cir.

2007) (citation omitted).                  The substantive reasonableness of the

sentence       “entails       taking       into       account      the     totality       of    the

circumstances, including the extent of any variance from the

Guidelines range.”             United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007) (internal quotation marks omitted).

               Here, the district court explained its reasons both

for imposing a below-Guidelines sentence and for declining to

grant Robertson’s request for a noncustodial sentence.                                         While

the     district        court’s       explanation            was     not        extensive,       it

meaningfully referenced the § 3553(a) factors and provided an

adequate       basis    for    appellate       review.             Especially         considering

that     the    court’s       variant        sentence         worked       significantly         to

Robertson’s advantage, we have no difficulty concluding that the

sentence       imposed        by     the     district         court        is     substantively

reasonable.



                                                  4
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    5